Citation Nr: 1012547	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-22 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo, 
dizziness, and loss of balance. 

2.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from June 1958 to 
May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  This case was 
previously before the Board in September 2009.  At such 
time, the Board determined that new and material evidence 
had been received in order to reopen the Veteran's service 
connection claims and the merits of such claims were 
remanded for further development.  The case now returns to 
the Board for further appellate review.

In connection with this appeal, the Veteran testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge in June 2009; a transcript of the hearing is 
associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for vertigo, 
dizziness, and loss of balance is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Chronic headaches were caused by an in-service head injury.


CONCLUSION OF LAW

Chronic headaches were incurred during the Veteran's active 
duty military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for 
chronic headaches herein constitutes a complete grant of the 
benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 and 
the implementing regulations. 

At his June 2009 Board hearing and in documents of record, 
the Veteran contends that he fell and injured his head 
during his military service.  He alleges that, since such 
time, he has suffered from severe and chronic headaches.  
Therefore, the Veteran claims that service connection for 
such disorder is warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without 
evidence of a current disability; in-service incurrence or 
aggravation of a disease or injury; and a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  

The Board initially notes that the evidence of record 
reflects a current diagnosis of headaches.  Specifically, 
private treatment records dated from 1991 to 1997 reflect 
complaints of headaches and head pain.  Additionally, the 
Veteran's private physicians and VA examiners have variously 
diagnosed headaches, tension vascular type headaches, and 
tension-type headaches.  Moreover, headaches are a disorder 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

Additionally, the Board finds that the Veteran suffered an 
in-service head injury.  Specifically, his service treatment 
records reflect that, in July 1958, the Veteran fell while 
getting out of a shower in the barracks.  He had a 
laceration on his right eyebrow and a hematoma on the right 
zygoma.  The Veteran was treated with stitches.  Therefore, 
while his service treatment records are negative for any 
complaints, treatment, or diagnoses of headaches, the Board 
finds that such demonstrate that he suffered a head injury 
during service.

Therefore, the remaining inquiry is whether such headaches 
are related to the Veteran's military service, to include 
his in-service head injury.  In this regard, in an undated 
statement, which was received by VA in March 2002, Dr. 
Casillas, the Veteran's primary care physician, noted that 
the Veteran suffered trauma to the parietal frontal region 
of the head with an open wound and loss of consciousness 
and, as a result, he currently has headaches.

Additionally, a July 2002 statement from Dr. Coca-Rivera 
reflects that the Veteran fell during service with trauma to 
the head.  She indicated that, after the fall, the Veteran 
developed headaches, which were still persistent.  Dr. Coca-
Rivera opined that the Veteran's chronic headaches were the 
consequence of his head trauma suffered in the military 
service.  She further stated that there were no other 
physical findings or incidents in the Veteran's medical 
history to explain his present symptoms other than the head 
trauma.  

A September 2002 VA examination reflects that the Veteran 
reported that he fell during service in 1958 and hit his 
head on the right side.  He indicated that, since such time, 
he has had headaches, which affect his frontal and 
biparietal area and his neck.  The examiner diagnosed 
tension vascular type headaches by history, posttraumatic.  
The examiner stated that there appeared to be a relationship 
between the Veteran's head trauma and the occurrence of his 
headaches.

Upon VA examination in November 2009, the Veteran complained 
of headaches beginning in 1958.  He described them as 
constant pressure-like pain over the right frontal aspect of 
his head.  The examiner noted that, during service in 1958, 
the Veteran fell and suffered trauma to the right side of 
the head and maxilla with associated loss of consciousness.  
Tension-type headaches were diagnosed.  The examiner opined 
that the Veteran's headaches were less likely as not caused 
by or a result of his military service, specifically the 
1958 fall and head injury documented in his service 
treatment records.  The examiner reasoned that, although the 
Veteran's subjective complaints were compatible with a 
tension-type headache over the area affected by the fall, 
there is no objective evidence on file of complaints of 
headaches.  

The Board observes that Dr. Casillas, Dr. Coca-Rivera, and 
the September 2002 VA examiner have opined that the 
Veteran's current headaches are related to his in-service 
head injury.  Moreover, Dr. Coca-Rivera stated that there 
were no other physical findings or incidents in the 
Veteran's medical history to explain his present symptoms 
other than the head trauma.  In contrast, the November 2009 
VA examiner determined that such were less likely as not due 
to his in-service head trauma as there was no objective 
evidence of complaints of headaches.  However, the United 
States Court of Appeals for the Federal Circuit has held 
that the lack of contemporaneous medical records does not, 
in and of itself, render lay evidence not credible.  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  
Moreover, there is documentation of complaints of headaches 
in private treatment records dated from 1991 to 1997.  
Therefore, while the record is negative for post-service 
treatment for the Veteran's headaches prior to 1991, such 
does not render his statements that he has experienced 
severe headaches since his in-service head injury not 
credible.  

Furthermore, the November 2009 VA examiner stated that the 
Veteran's subjective complaints were compatible with a 
tension-type headache over the area affected by the fall.  
As such, and in light of the positive opinions from Dr. 
Casillas, Dr. Coca-Rivera, and the September 2002 VA 
examiner, the Board finds that the Veteran's chronic 
headaches were caused by his in-service head injury.  
Therefore, service connection is warranted.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  


ORDER

Service connection for chronic headaches is granted.


REMAND

The Board observes that the issue of entitlement to service 
connection for vertigo, dizziness, and loss of balance was 
remanded in September 2009; however, a review of the record 
indicates that further development is necessary with respect 
to such claim.  Although the Board regrets the additional 
delay, another remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

In this regard, the Board observes that the September 2009 
remand ordered that the Veteran be afforded an appropriate 
VA medical examination to determine the current nature and 
etiology of his claimed vertigo disorder.  The Board 
specifically directed that the examiner render an opinion as 
to whether the Veteran's vertigo disorder is related to his 
service, specifically his documented 1958 in-service fall 
and head injury.  The examiner was further requested to 
reconcile his or her opinion with the other opinions of 
record.  Specifically, in an undated statement, which was 
received by VA in March 2002, Dr. Casillas, the Veteran's 
primary care physician, noted that the Veteran suffered 
trauma to the parietal frontal region of the head with an 
open wound and loss of consciousness and, as a result, he 
currently has Meniere's syndrome, which the Board notes is 
characterized, in part, by vertigo, dizziness, and loss of 
balance.  Additionally, a July 2002 statement from Dr. Coca-
Rivera reflects that the Veteran fell during service with 
trauma to the head.  She indicated that, after the fall, the 
Veteran developed dizziness, which was still persistent.  
Dr. Coca-Rivera opined that the Veteran's chronic dizziness 
and imbalance were the consequence of his head trauma 
suffered in the military service.  She further stated that 
there were no other physical findings or incidents in the 
Veteran's medical history to explain his present symptoms 
other than the head trauma.  In contrast, at a September 
2002 VA ear disease examination, the examiner stated that he 
could not explain the Veteran's symptoms of vertigo, 
dizziness, and loss of balance as being due to the trauma 
that he received.  

Following the Board's September 2009 remand, the Veteran was 
provided with a VA ear disease examination in November 2009.  
The examiner observed his subjective complaints of dizziness 
with loss of balance with occasional nausea.  The Veteran's 
in-service fall and head injury were also noted.  The 
examiner conducted a physical examination and obtained a 
videonystagmography (VNG) study, which revealed a normal 
study of the peripheral and central vestibular systems.  As 
such, the examiner concluded, the Veteran's claimed vertigo 
was not ear-related.  However, the examiner did not offer an 
opinion regarding the etiology of the Veteran's claimed 
vertigo, dizziness, and loss of balance, to include whether 
such is related to his in-service head injury.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and 
further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In addition, the Board notes that once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  Accordingly, the Veteran's claim of entitlement 
to service connection for vertigo, dizziness, and loss of 
balance must be remanded in order to obtain an opinion 
regarding the etiology of such disorder.

Additionally, while on remand, any outstanding treatment 
records should be obtained.  In this regard, the Board 
observes that the Veteran testified at his June 2009 Board 
hearing that he received treatment at the San Juan VA 
Medical Center and the Arecibo VA Community Based Outpatient 
Clinic.  The most recent records are dated in September 
2007.  VA has a duty to request all available and relevant 
records from federal agencies, including VA medical records.  
See 38 C.F.R. 
§ 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (because VA is deemed to have constructive knowledge 
of all VA records and such records are considered evidence 
of record at the time a decision is made).  Additionally, it 
is clear from the record that the Veteran also seeks private 
treatment for his claimed vertigo, dizziness, and loss of 
balance; however, at his June 2009 Board hearing, he could 
not recall the name of his private treatment providers.  As 
such, while on remand, the Veteran should be requested to 
identify any outstanding treatment records and, thereafter, 
such records, to include those from the San Juan VA Medical 
Center and the Arecibo VA Community Based Outpatient Clinic 
dated from September 2007 to the present, should be 
obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Request that the Veteran identify any 
treatment for his vertigo, dizziness, and 
loss of balance.  After securing any 
necessary authorization forms, obtain all 
identified records not already contained 
in the claims file, to specifically 
include those from San Juan VA Medical 
Center and the Arecibo VA Community Based 
Outpatient Clinic dated from September 
2007 to the present.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
claims file should be returned to the 
examiner who conducted the November 2009 
VA ear disease examination.  If the 
November 2009 VA examiner is not 
available, the claims file should be 
forward to an appropriate examiner in 
order to obtain an etiological opinion.  
If the examiner cannot offer the following 
opinion without examining the Veteran, he 
should be afforded an appropriate VA 
medical examination. 

The VA examiner should render an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current vertigo, dizziness, and loss of 
balance is related to the Veteran's 
military service, to specifically include 
his documented in-service 1958 fall and 
head injury.  In offering any opinion, the 
examiner must consider the Veteran's lay 
statements regarding the incurrence of his 
vertigo, dizziness, and loss of balance, 
and the continuity of symptomatology.  

A complete rationale should be provided 
for any opinion.  The examiner should 
reconcile his or her opinion with the 
opinions provided by Dr. Casillas in March 
2002; Dr. Coca-Rivera in July 2002; and 
the VA ear disease examiner in September 
2002.  The claims file should be made 
available to the examiner for review and 
the report should state that such review 
has been accomplished.

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


